UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 95-50790


                          DWAINE GANYO,

                                             Plaintiff-Appellant,


                             VERSUS


SEGUIN INDEPENDENT SCHOOL DISTRICT, JAMES LEHMAN, MILTON WITT,
TIMOTHY FOX, NANCY EWALD, BILL FENNELL, RAY SIMICEK, AND LIONEL
(SKIP) MENO, TEXAS COMMISSIONER OF EDUCATION,

                                            Defendants-Appellees.




          Appeal from the United States District Court
                For the Western District of Texas
                         (SA-93-CV-203)
                          July 18, 1996


Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
     Dwaine Ganyo appeals from the district court’s granting of

summary judgment in favor of defendants-appellees.   Ganyo contends

that the district court erred by rendering judgment that Ganyo’s

rights under the First and Fourteenth Amendments had not been

violated; he was not terminated in retaliation for filing his

complaint with the TEA; he lacked standing to sue under the


    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Rehabilitation Act, 29 U.S.C. § 794; and committed other alleged

errors.

     We have reviewed the record, the district court’s order

granting summary judgment, the memorandum and recommendation of the

magistrate judge, and Ganyo’s arguments on appeal.      We find no

reversible error.   Accordingly, the judgment of the district court

is AFFIRMED.